Exhibit 10.3


HASBRO, INC.
RESTATED 2003 STOCK INCENTIVE PERFORMANCE PLAN
STOCK OPTION AGREEMENT FOR BRIAN GOLDNER
FEBRUARY 12, 2014


AGREEMENT, made effective as of February 12, 2014, by and between HASBRO, INC.,
a Rhode Island corporation (the "Company") and Brian D. Goldner (the
"Optionee").
WHEREAS, Optionee is an employee of the Company or of a direct or indirect
subsidiary of the Company and is eligible to participate in the Company's
Restated 2003 Stock Incentive Performance Plan, as amended (the "Plan"), and
WHEREAS, the Compensation Committee (the "Committee") of the Board of Directors
of the Company (the "Board") acting in accordance with the provisions of the
Plan granted to Optionee a non-qualified stock option to purchase the specified
number of shares of Common Stock of the Company, par value $.50 per share (the
"Common Stock"), at a price determined by said Committee to be not less than the
fair market value of such Common Stock on the date of said grant, subject to and
upon the terms and conditions set forth in the Plan and as hereinafter set
forth.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto agree as follows:
W I T N E S S E T H:
1.            The Company confirms the grant by the Committee to the Optionee on
February 12, 2014, pursuant to the Plan, a copy of which is attached hereto as
Appendix A and the provisions of which are incorporated herein as if set forth
in full, of a stock option to purchase all or any part of the number of shares
of Common Stock (the "Shares"), described in Paragraph 3 below (the "Option"),
subject to and upon the terms and conditions set forth in the Plan and the
additional terms and conditions hereinafter set forth.  The Option is evidenced
by this Agreement.  In the event of any inconsistency between the provisions of
this Agreement and the provisions of the Plan, the provisions of the Plan shall
govern, provided that to the extent the provisions of the Plan or this Agreement
are inconsistent with the terms of the Employment Agreement (as defined below),
the provisions of the Employment Agreement shall govern. Terms used herein and
not otherwise defined shall have the meaning set forth in the Plan.

--------------------------------------------------------------------------------

2.            By accepting this award (the "Award") the Participant hereby
acknowledges and agrees that (i) this Award, and any shares of Common Stock the
Participant may become entitled to under this Award in the future, and any
proceeds from selling any such shares of Common Stock, as well as any other
incentive compensation the Participant is granted after adoption of the Clawback
Policy, are subject to the Company's Clawback Policy, which was adopted by the
Company's Board of Directors in October 2012, and (ii) this Award, and any
shares of Common Stock the Participant may become entitled to under this Award
in the future, and any proceeds from selling any such shares of Common Stock, as
well as any other incentive compensation the Participant is granted after
adoption of the Clawback Policy, will be subject to the terms of such Clawback
Policy, as it may be amended from time to time by the Board in the future.  Such
acknowledgement and agreement was a material condition to receiving this Award,
which would not have been made to the Participant otherwise.  Additionally, the
Optionee acknowledges and agrees that if the Optionee is subject to the Hasbro,
Inc. Executive Stock Ownership Policy, effective as of March 1, 2014, as it may
be amended from time to time by the Board in the future (the "Stock Ownership
Policy"),  then by accepting this Award and any shares that the Optionee may
acquire in the future pursuant to this Award, as well as any other equity-based
incentive compensation the Optionee is granted after the Optionee becomes
subject to the Stock Ownership Policy, the Optionee agrees that the Optionee
will be subject to the terms of the Stock Ownership Policy, including without
limitation the requirement to retain an amount equal to at least 50% of the net
shares received as a result of the exercise, vesting or payment of any equity
awards granted until the Optionee's applicable requirement levels are met.
3.            This Agreement relates to an Option to purchase Three Hundred and
Two Thousand, Two Hundred (302,200) shares of Common Stock at an exercise price
of $52.11 per share (the "Exercise Price Per Share").  (Hereinafter, the term
"Exercise Price" shall mean the Exercise Price Per Share multiplied by the
number of shares being exercised.)  Subject to the provisions of the Plan and of
this Agreement, the Optionee shall be entitled to exercise the Option on a
cumulative basis until the day preceding the seventh anniversary of the date of
the grant in accordance with the following schedule:






Cumulative
Percent of Option
Period                                                                                                                                                     Exercisable


February 12, 2014 to February 11,
2015                                                                                             0%
February 12, 2015 to February 11,
2016                                                                                             33
1/3%
February 12, 2016 to February 11,
2017                                                                                             66
2/3%
February 12, 2017 to February 11,
2021                                                                                            
100%


In determining the number of shares exercisable in accordance with the above
table, fractional shares shall be disregarded.
4.            In the event that Optionee wishes to purchase any of the shares
then purchasable under the Option as provided in Paragraph 3 hereof, Optionee
shall deliver or shall transmit  to the Company or to the Company's designee, in
the manner designated by or on behalf of the Company, a notice in the form
and/or in the manner designated by or on behalf of the Company or its designee,
as the same may be amended or supplemented from time to time by or on behalf the
Company, together with a check payable to Hasbro, Inc. or its designee, if
applicable, (or accompanied by wire transfer to such account of the Company or
its designee as the Company may designate) in United States dollars, in the
aggregate amount of the Exercise Price, or shares of Common Stock held by the
Optionee for at least six (6) months (duly endorsed to the Company or its
designee, if applicable, or accompanied by an executed stock power, in each case
with signatures guaranteed by a bank or broker if required by the Company or its
designee) having a Fair Market Value (as defined in the Plan) equal to the
Exercise Price, or a combination of such shares having a Fair Market Value less
than the Exercise Price and a check in United States dollars for the balance of
the Exercise Price.
               Unless the Optionee shall have made advance alternative
arrangements satisfactory to the Company, or to the Company's designee, the
Optionee shall deliver to the Company or its designee, together with the
required notice of exercise and payment of the Exercise Price as aforesaid, a
check payable to Hasbro, Inc. or its designee, if applicable, or a wire transfer
to such account of the Company or its designee, if applicable, as the Company
may designate, in United States dollars, in the amount of any withholding
required by law for any and all federal, state, local or foreign taxes payable
as a result of such exercise.  The Optionee shall consult with the Company or
the Company's designee in advance of the exercise so as to determine the amount
of withholding taxes due.  The Optionee may also elect to satisfy any
withholding taxes payable as a result of such exercise (the "Taxes"), in whole
or in part, either by (i)  having the Company or its designee withhold from the
shares of Common Stock to be issued upon exercise of the Option or (ii)
delivering to the Company or its designee shares of Common Stock already owned
by the Optionee and held by the Optionee for at least six (6) months
(represented by stock certificates duly endorsed to the Company or accompanied
by an executed stock power in each case with signatures guaranteed by a bank or
broker to the extent required by the Company or its designee), in each case in
an amount whose Fair Market Value on the date of exercise is either equal to the
Taxes or less than the Taxes, provided that a check payable to Hasbro, Inc. or
its designee, if applicable, or a wire transfer to such account of the Company
or its designee as the Company may designate, in United States dollars for the
balance of the Taxes is also delivered to the Company, or its designee, at the
time of exercise.
               In addition, the Optionee shall comply with such other
requirements and provide such additional information and documentation as is
reasonably required by the Company, or the Company's designee, to process any
exercise of this option and resulting delivery of shares.  As soon as
practicable after receipt of the notice of exercise, Exercise Price, Taxes, and
such other information and documentation as the Company or its designee shall
require, the Company or its designee shall deliver or cause to be delivered to
Optionee the shares in respect of which the Option was so exercised (less any
shares deducted to pay Taxes in accordance with Optionee's election).
5.            (a)   If the Optionee  retires at his Normal Retirement Date (as
defined below), or the Optionee  suffers a Disability (as defined below) or
dies, in each case without the Optionee having fully exercised the Option
granted to the Optionee, then the Optionee, the executor, administrator or
trustee of the Optionee's estate, or the Optionee's legal representative, as the
case may be, shall have the right to exercise any Option under the Plan, for a
period of not more than one (1) year after such retirement, such Disability, or
in the case of death, the appointment and qualification of such executor,
administrator or trustee, unless the Committee shall extend (it being understood
that any determination as to whether or not to extend the exercise period for an
Option will be made by the Committee in its sole discretion) the time for
exercise of the Option (except that in no event other than death may such Option
be exercised, nor shall any such extension by the Committee allow for exercise,
later than the day preceding the seventh anniversary of the date of the grant of
such Option).  In each such case, the Option will be exercisable with respect to
all or any part of the number of shares to which the Option relates, whether or
not said Option was fully exercisable in accordance with the schedule set forth
in Section 3 of this Agreement as of the date of such retirement, Disability or
death.  Thereafter, such Option, to the extent not so exercised during such
one-year period, or any extended exercise period provided for by the Committee,
shall be deemed to have expired regardless of the expiration date otherwise
specified in Section 2 hereof.
(b)            If the Optionee's employment with the Company is either (i)
terminated by the Optionee for Good Reason (as defined below), or (ii)
terminated by the Company without Cause (as defined below), without the Optionee
having fully exercised the Option granted to the Optionee, then, upon the
Release becoming effective, the Option will be exercisable with respect to all
or any part of the number of shares to which the Option relates, whether or not
said Option was fully exercisable in accordance with the schedule set forth in
Section 3 of this Agreement as of the date of such termination of employment,
and the Optionee shall have the right to exercise any Option under the Plan, for
a period of not more than one (1) year after the date of such termination of
employment (except that in no event may such Option be exercised later than the
day preceding the seventh anniversary of the date of the grant of such Option). 
Thereafter, such Option, to the extent not so exercised during such one-year
period, shall be deemed to have expired regardless of the expiration date
otherwise specified in Section 3 hereof.  For the avoidance of doubt, if the
Optionee's employment with the Company is either (i) terminated by the Optionee
for Good Reason, or (ii) terminated by the Company without Cause, without the
Optionee having fully exercised the Option granted to the Optionee, and the
Release does not become effective, then the Option will be treated in accordance
with the provisions of Section 4(d) below.
(c)            If the Optionee  retires at an Early Retirement Date (as defined
below), without the Optionee having fully exercised any Option granted to him,
the Optionee shall have the right to exercise the unexercised portion of any
Option theretofore granted, but only to the extent said Option was then
exercisable in accordance with the schedule set forth in Section 3 of this
Agreement, for a period of not more than three (3) months after the date of
early retirement, unless the Committee shall extend (it being understood that
any determination as to whether or not to extend the exercise period for an
Option will be made by the Committee in its sole discretion) the time for
exercise of the Option (but in no event shall the exercise period extend beyond
the day preceding the seventh anniversary of the date of grant of the Option) or
shall approve an increase in the number of shares exercisable upon or following
early retirement (it being further understood that any determination whether or
not to increase the number of shares exercisable upon or following retirement
will also be made by the Committee in its sole discretion), notwithstanding the
schedule set forth in Section 3 hereof, or any combination of the foregoing. 
Thereafter, the Option, to the extent not exercised during such three-month
period, or such longer period as may have been approved by the Committee, shall
be deemed to have expired, regardless of the expiration date otherwise specified
in Section 3 hereof.
(d)            If the Optionee ceases to be employed by the Company or by a
direct or indirect subsidiary of the Company for any reason other than the
reasons set forth in subsections (a), (b) and (c) of this Section 4, he shall
have the right to exercise the unexercised portion of any Option theretofore
granted to Optionee, but only to the extent said Option was then exercisable in
accordance with the schedule set forth in Section 3 of this Agreement as of the
date of termination, for a period of not more than three (3) months after any
such termination, but not, in any event, later than the day preceding the
seventh anniversary date of the grant of such Option.  Thereafter, such Option,
to the extent not so exercised during such three-month period, shall be deemed
to have expired, regardless of the expiration date otherwise specified in
Section 3 hereof.


For purposes of subsections (a), (b) and (c) above:

* "Cause" shall have the meaning set forth in the Employment Agreement.

*            "Credited Service" shall mean a calendar year in which the Optionee
is paid for at least 1,000 hours of service (as defined in the frozen Hasbro
Pension Plan) as an employee of the Company or a subsidiary of the Company.
*            "Disability" shall have the meaning set forth in the Employment
Agreement.
*            "Early Retirement Date" shall mean:  the day on which the Optionee
retires after attaining age fifty-five (55), but not age sixty-five (65), with
ten (l0) or more years of Credited Service.  The Optionee is eligible for early
retirement on the first day of the calendar month coincidental with or
immediately following the attainment of age fifty-five (55) and the completion
of ten (l0) years of Credited Service, and "early retirement" shall mean
retirement by an eligible Optionee at the Early Retirement Date.
*            "Employment Agreement" shall mean the Amended and Restated
Employment Agreement between the Optionee and the Company, dated October 4,
2012, as such agreement may be amended from time to time.
*            "Good Reason" shall have the meaning set forth in the Employment
Agreement.
*            "Normal Retirement Date" shall mean:  the day on which the Optionee
retires after attaining age sixty-five (65) with five (5) or more years of
Credited Service. The Optionee is eligible for normal retirement on the first
day of the calendar month coincident with or immediately following the
Optionee's attainment of age sixty-five (65) and completion of five (5) or more
years of Credited Service, and "normal retirement" shall mean the retirement by
an eligible Optionee at the Normal Retirement Date.
*            "Release" shall have the meaning set forth in the Employment
Agreement.


6.            The adjustment provisions set forth in Section 8 of the Plan shall
apply to this Option.
7.            This Option shall not be transferable by the Optionee, in whole or
in part, except in accordance with Section 7 of the Plan, and shall be
exercisable only as hereinbefore provided.  Any purported assignment, transfer,
pledge, hypothecation or other disposition of the Option or any interest therein
contrary to the provisions of the Plan, and the levy of any execution to, or the
attachment or similar process upon, the Option or any interest therein, shall be
null and void and without effect.
8.            Subject to the applicable provisions of the Plan, and particularly
to Section 7 of the Plan, this Agreement shall be binding upon and shall inure
to the benefit of Optionee, Optionee's successors and permitted assigns, and the
Company and its successors and assigns.
9.            In connection with a Change in Control the Option will be treated
in the manner set forth in the Plan, as such Plan has been amended by the
Company's shareholders through the date of such Change in Control.
10.          This Agreement shall be construed and enforced in accordance with
the internal laws of the State of Rhode Island and Providence Plantations and
applicable Federal law.








[The remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Optionee have entered into this
Agreement effective as of the day and year first above written.  By accepting
the terms of the award represented by this Agreement through an electronic form
offered by the Company, or the Company's designee, the Optionee hereby agrees to
the terms of this Agreement with the same effect as if the Optionee had signed
this Agreement.




HASBRO, INC.




By:_________________________
           Name:
           Title:






                                         OPTIONEE




By: _________________________
Brian D. Goldner





